Citation Nr: 1805992	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  09-05 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for diabetes mellitus, claimed as secondary to herbicide exposure.

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for vision problems.

5. Entitlement to service connection for a kidney condition.

6. Entitlement to service connection for erectile dysfunction.

7. Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1966 to July 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

Per the Veteran's request in his February 2009 VA Form 9, he was scheduled for a Board videoconference hearing in January 2018.  He did not appear for this hearing and did not provide an explanation or ask that it be rescheduled.  Therefore, his request for a Board hearing is deemed to have been withdrawn.


FINDINGS OF FACT

 1. With resolution of all reasonable doubt in his favor, the Veteran's current bilateral hearing loss manifested in service and has been continuous since service. 

2. The Veteran does not have a current diagnosis of diabetes mellitus.

3. The Veteran does not have a current diagnosis of hypertension.

4. The Veteran's currently diagnosed vision problems were not incurred in service and are not otherwise related to service.

5. The Veteran does not have a current diagnosis of a kidney condition.

6. The Veteran's currently diagnosed erectile dysfunction was not incurred in service and is not otherwise related to service.

7. The Veteran does not have a current diagnosis of peripheral neuropathy of the bilateral upper and lower extremities.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2. The criteria for service connection for diabetes mellitus have not been met.  
38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

3. The criteria for service connection for hypertension have not been met.  
38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

4. The criteria for service connection for vision problems have not been met.  
38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.9 (2017).

5. The criteria for service connection for kidney problems have not been met.  
38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

6. The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

7. The criteria for service connection for peripheral neuropathy of the bilateral upper and lower extremities have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Duties

In this case, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection - Laws and Regulations

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. 
§ 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Hypertension and sensorineural hearing loss are considered by VA to be a "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be established with certain chronic diseases, including hypertension and sensorineural hearing loss, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from active service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of active service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  As discussed below, the Veteran's hypertension and bilateral hearing loss did not manifest within one year from the date of his separation from active service.  Therefore, the one-year presumption does not apply.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicide agents.  38 U.S.C. § 1116 (2012); 38 C.F.R. § 3.307(a)(6)(iii) (2017).  VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents.  Those diseases that are listed at 38 C.F.R. § 3.309(e) , including diabetes mellitus and early onset peripheral neuropathy, shall be presumptively service-connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 




When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


Service Connection Claim for Bilateral Hearing Loss - Analysis

The Veteran contends that his current bilateral hearing loss was caused by acoustic trauma during service, initially manifested during service, and has been continuous since service.

As an initial matter, the medical evidence shows that the Veteran has been diagnosed with bilateral hearing loss as defined under 38 C.F.R. § 3.385.  See November 2008 VA examination report.

The Veteran is currently in receipt of service-connection for tinnitus related to his noise exposure during service.  Accordingly, the Board finds that the Veteran was exposed to acoustic trauma during service.

With regard to etiology, the November 2008 VA examiner noted the Veteran's normal hearing examination upon separation from service and opined that the Veteran's bilateral hearing loss disability is less likely than not related to or caused by service.  However, no rationale was given to support this opinion.  Therefore, the nexus opinion is inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that a medical opinion that contains only data and conclusions is accorded no weight).  To the extent that the VA examiner's notation regarding the Veteran's normal hearing examination upon separation from service could be interpreted as a rationale for the subsequent opinion, the opinion is inadequate as it was improperly based on a lack of medical evidence of hearing loss in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate because the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in his service treatment records to provide a negative opinion).  Indeed, VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  For these reasons, the November 2008 VA examiner's opinion is not only inadequate, but is accorded little to no probative value.

The Veteran, as a layperson, is competent to report observing a decline in his hearing acuity, both during and ever since service.  See Layno, 6 Vet. App. 465, 469.  Moreover, the Board does not doubt the credibility of his statements.  The Veteran reported post-service occupational noise exposure from refrigeration equipment and occasional use of lawn equipment.  The Veteran reported having a head injury in 1967, which is consistent with the August 1967 service treatment record indicated that the Veteran had a laceration on the side of his head that required sutures.  In February 2007, the Veteran described his numerous acoustic traumas during service and stated that these noise levels and exposures led to his hearing loss that continued to the present day.

Given the current medical diagnosis of bilateral hearing loss, his acoustic trauma during service, the fact that he is service-connected for tinnitus as a result of this in-service acoustic trauma, and credible lay report of hearing difficulty during and since service, the Board concludes that the Veteran's bilateral hearing loss had its onset in service.  Accordingly, the service connection claim for bilateral hearing loss is granted.


Service Connection Claim for Diabetes - Analysis

The Veteran seeks service connection for diabetes mellitus.  He claims that he has a current diagnosis of diabetes that is related to or caused by service.

While the record contains extensive service, VA, and private treatment records, there is no evidence of a current diagnosis or current symptoms of diabetes.  Furthermore, the April 2012 VA examiner stated that the Veteran did not have a current diagnosis or symptoms of diabetes.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Insomuch as the Veteran has attempted to establish a diagnosis of diabetes through his own lay assertions, the Board finds that the Veteran is not competent to diagnose that he has a current diagnosis of diabetes due to the medical complexity of the matter.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Thus, the Veteran is not competent to render such a diagnosis.

After a review of all of the evidence of record, both lay and medical, the Board finds that the weight of the competent evidence demonstrates that the Veteran does not have a diagnosis of diabetes.  The Veteran has asserted that he should be entitled to service connection for diabetes.  However, service connection is only warranted if a claimant has a current disability.  Here, the record contains no diagnosis of diabetes.  As there is no current diagnosis of diabetes, service connection must be denied.

The weight of the evidence is thus against a finding that the Veteran has diabetes.  As there is no current disability, a discussion of any in-service incurrence or aggravation of a disease or injury, or nexus, is unnecessary. Entitlement to service connection for diabetes is denied.





Service Connection Claim for Hypertension - Analysis

The Veteran seeks service connection for hypertension.  He claims that he has current hypertension that is related to or caused by service.

As noted by the April 2012 VA examiner the only evidence of hypertension is a single notation in the Veteran's treatment records dated April 2010 of "HTN (hypertension) controlled by meds."  The VA examiner states that there is no other evidence of hypertension or treatment for hypertension in the record and the Veteran denied ever receiving treatment for hypertension.  Based on this evidence, the VA examiner opined that the April 2010 treatment note indicating a hypertension diagnosis appears to have been made in error.  The VA examiner restated the Veteran's hypertension readings from routine medical visits during the past two years in support of his opinion that the Veteran does not have a current diagnosis of hypertension.

While the record contains extensive service, VA, and private treatment records, there is the April 2010 VA treatment note is the only evidence of a current diagnosis or current symptoms of hypertension.  The Board finds the April 2012 VA examiner's opinion that the April 2010 VA treatment note was made in error to be highly probative.  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Insomuch as the Veteran has attempted to establish a diagnosis of diabetes through his own lay assertions, the Board finds that the Veteran is not competent to diagnose that he has a current diagnosis of hypertension due to the medical complexity of the matter.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Thus, the Veteran is not competent to render such a diagnosis.

After a review of all of the evidence of record, both lay and medical, the Board finds that the weight of the competent evidence demonstrates that the Veteran does not have a diagnosis of hypertension.  The Veteran has asserted that he should be entitled to service connection for hypertension.  However, service connection is only warranted if a claimant has a current disability.  Here, the record contains only a single diagnosis of hypertension and there is highly probative evidence that the diagnosis of hypertension was listed in error.  As there is no current diagnosis of hypertension, service connection must be denied.

The weight of the evidence is thus against a finding that the Veteran has hypertension.  As there is no current disability, a discussion of any in-service incurrence or aggravation of a disease or injury, or nexus, is unnecessary. Entitlement to service connection for hypertension is denied.

Service Connection Claim for Vision Problems - Analysis

The Veteran essentially maintains that his vision problems are related to service.

As an initial matter, the Veteran has been diagnosed with decreased visual acuity, myopic astigmatism, presbyopia, Meibomian gland dysfunction, and bilateral cataracts.  See May 2005 and April 2010 VA treatment records.  However, his service treatment records are negative for any complaints of treatment for these conditions, other than the decreased visual acuity, and the Veteran's current medical records are negative for any evidence associating the Veteran's claimed disabilities with his active service.  



While the Board notes that the VA and service treatment records diagnosed the Veteran with refractive error of both eyes (also referred to a decreased visual acuity), the Board notes that this is not a condition for which service connection can be granted.  Refractive error of an eye is excluded, by regulation, from the definition of disease or injury for which veteran benefits are authorized if incurred or aggravated in service.  38 C.F.R. §§ 3.303(c), 4.9.  Because refractive error, whether incurred prior to service, during service, or after service is not defined as a disease or injury, service connection for refractive error is not authorized.  But see Browder v. Brown, 5 Vet. App. 268 (1993) (indicating that VA must consider whether a refractive error diagnosed during service represented aggravation of a preexisting traumatic eye disability).  The Veteran has not alleged that he incurred eye trauma or otherwise aggravated any existing refractive error in service.  Accordingly, service connection for refractive error of both eyes must be denied.  See 38 C.F.R. §§ 3.303(c).

The Veteran has been unclear about why he believes the above conditions are related to his military service, although he appears to claim that these conditions are associated with herbicide exposure.  However, the Board notes that none of the claimed conditions is a disability for which presumptive service connection can be granted based on herbicide exposure under 38 C.F.R. § 3.309.  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined a presumption of service connection is warranted.  61 Fed. Reg. 41,446 (1996); 59 Fed. Reg. 341 -46 (1994).  Despite this, an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  However, the Veteran has not presented any medical evidence suggesting a nexus between in-service herbicide exposure and his vision problems. 

To the extent that the Veteran has offered his own opinion as to the etiology of his claimed disabilities, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has vision problems due to herbicide exposure in service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current vision problems is not competent evidence and is entitled to low probative weight.

For the above reasons, entitlement to service connection for a bilateral vision disability with decreased visual acuity is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Claim for a Kidney Condition - Analysis

The Veteran seeks service connection for a kidney condition.  He claims that he has a current diagnosis of a kidney condition that is related to or caused by service.



While the record contains extensive service, VA, and private treatment records, there is no evidence of a current diagnosis or current symptoms of a kidney condition.  Furthermore, the January 2011 VA examiner stated that the Veteran did not have a current diagnosis or symptoms of a kidney condition.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Insomuch as the Veteran has attempted to establish a diagnosis of a kidney condition through his own lay assertions, the Board finds that the Veteran is not competent to diagnose that he has a current diagnosis of a kidney condition due to the medical complexity of the matter.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Thus, the Veteran is not competent to render such a diagnosis.

After a review of all of the evidence of record, both lay and medical, the Board finds that the weight of the competent evidence demonstrates that the Veteran does not have a diagnosis of a kidney condition.  The Veteran has asserted that he should be entitled to service connection for a kidney condition.  However, service connection is only warranted if a claimant has a current disability.  Here, the record contains no diagnosis of a kidney condition.  As there is no current diagnosis of a kidney condition, service connection must be denied.

The Board notes that the Veteran stated during the January 2011 VA examination that his frequent urination is the "kidney condition" listed on his claim.  The January 2011 VA examiner attributed the Veteran's frequent urination to a diagnosis of benign prostatic hypertrophy (BPH).  The Veteran has a pending claim of service connection for BPH; however, the Board does not have jurisdiction over this claim as no substantive appeal has been submitted since the November 2017 statement of the case.  As there is a separately pending appeal for the BPH and the related frequent urination, the Board will not recharacterized the current claim of service connection for a kidney condition to encompass the symptom of frequent urination that is not related to or caused by any kidney condition.

The weight of the evidence is thus against a finding that the Veteran has a kidney condition.  As there is no current disability, a discussion of any in-service incurrence or aggravation of a disease or injury, or nexus, is unnecessary. Entitlement to service connection for a kidney condition is denied.

Service Connection Claim for Erectile Dysfunction - Analysis

The Veteran essentially maintains that his erectile dysfunction is related to service.

Initially, the Board finds that the Veteran has been diagnosed with erectile dysfunction.  See January 2011 VA examination report.  

Next, the Board finds that the Veteran's erectile dysfunction was not incurred in service and is not otherwise related to service.  The January 2011 VA examiner stated that the most likely etiology of the Veteran's erectile dysfunction was unknown.  Service treatment records are negative for any complaints, diagnoses, or treatment erectile dysfunction.  In an April 1969 report of medical examination, conducted at service discharge, a clinical evaluation of the Veteran's systems did not reveal any symptoms or diagnosis for erectile dysfunction.  In the April 1969 report of medical history, completed by the Veteran at service separation, he did not indicate that he had erectile dysfunction or any similar symptoms.  In addition, the January 2011 VA examination report indicates that the erectile dysfunction began in 2009, many years following service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).


The remaining evidence of record, to include post-service private and VA treatment records, does not suggest that the Veteran's erectile dysfunction was incurred in service or is otherwise related to service.

For these reasons, the Board finds that the competent and probative evidence of record does not establish a link between the Veteran's currently diagnosed erectile dysfunction and service.  Accordingly, the Board finds that a preponderance of the evidence is against the claim for service connection, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102

Service Connection Claim for Peripheral Neuropathy of the Bilateral Upper and Lower Extremities - Analysis

The Veteran seeks service connection for peripheral neuropathy of the bilateral upper and lower extremities.  He claims that he has a current diagnosis of peripheral neuropathy of the bilateral upper and lower extremities that is related to or caused by service.

While the record contains extensive service, VA, and private treatment records, there is no evidence of a current diagnosis or current symptoms of peripheral neuropathy of the bilateral upper and lower extremities.  Furthermore, the April 2012 VA examiner stated that the Veteran did not have a current diagnosis or symptoms of peripheral neuropathy of the bilateral upper and lower extremities.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  


Insomuch as the Veteran has attempted to establish a diagnosis of peripheral neuropathy of the bilateral upper and lower extremities through his own lay assertions, the Board finds that the Veteran is not competent to diagnose that he has a current diagnosis of peripheral neuropathy of the bilateral upper and lower extremities due to the medical complexity of the matter.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Thus, the Veteran is not competent to render such a diagnosis.

After a review of all of the evidence of record, both lay and medical, the Board finds that the weight of the competent evidence demonstrates that the Veteran does not have a diagnosis of peripheral neuropathy of the bilateral upper and lower extremities.  The Veteran has asserted that he should be entitled to service connection for diabetes.  However, service connection is only warranted if a claimant has a current disability.  Here, the record contains no diagnosis of peripheral neuropathy of the bilateral upper and lower extremities.  As there is no current diagnosis of peripheral neuropathy of the bilateral upper and lower extremities, service connection must be denied.

The weight of the evidence is thus against a finding that the Veteran has peripheral neuropathy of the bilateral upper and lower extremities.  As there is no current disability, a discussion of any in-service incurrence or aggravation of a disease or injury, or nexus, is unnecessary.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities is denied.







							[CONTINUED ON NEXT PAGE]

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied.

Service connection for vision problems is denied.

Service connection for a kidney condition is denied.

Service connection for erectile dysfunction is denied.

Service connection for peripheral neuropathy of the bilateral upper and lower extremities is denied.




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


